                      Case 8:19-cv-00794-JLS-ADS Document 39 Filed 07/31/20 Page 1 of 9 Page ID #:504



                      1        EMILY T. PATAJO, Bar No. 250212
                               epatajo@littler.com
                      2        JYOTI MITTAL, Bar No. 288084
                               jmittal@littler.com
                      3        LITTLER MENDELSON, P.C.
                               2049 Century Park East
                      4        5th Floor
                               Los Angeles, CA 90067.3107
                      5        Telephone: 310.553.0308
                               Fax No.: 310.553.5583
                      6
                               Attorneys for Defendant
                      7        SPRINT/UNITED MANAGEMENT COMPANY
                      8        JAMES R. HAWKINS, Bar No. 192925
                               GREGORY MAURO, Bar No. 222239
                      9        MICHAEL CALVO, Bar No. 314986
                               JAMES HAWKINS APLC
                   10          9880 Research Drive, Suite 800
                               Irvine, California 92618
                   11          Telephone: 949.387.7200
                               Facsimile: 949. 387.6676
                   12
                               Attorneys for Plaintiff
                   13          ANTONIO NAVARRETE
                   14                                 UNITED STATES DISTRICT COURT
                   15                               CENTRAL DISTRICT OF CALIFORNIA
                   16
                   17          ANTONIO NAVARRETE,                      Case No. 8:19-CV-00794-JLS-ADS
                               individually and on behalf of all
                   18          others similarly situated,
                   19                          Plaintiff,              JOINT PROTECTIVE ORDER
                   20                v.                                Complaint filed: January 29, 2019
                                                                       (Orange County Superior Court, Case
                   21          SPRINT/UNITED                           No. 30-2019-01047754-CU-OE-CXC)
                               MANAGEMENT COMPANY, a
                   22          Kansas Corporation; SPRINT
                               CORPORATION, a Kansas
                   23          Corporation; and DOES 1-50,
                               inclusive,
                   24
                                              Defendant.
                   25
                   26
                   27
                   28
LITTLER MENDELSON, P.C.
     2049 Century Park East
            5th Floor
  Los Angeles, CA 90067.3107
          310.553.0308
                                                                   1
                      Case 8:19-cv-00794-JLS-ADS Document 39 Filed 07/31/20 Page 2 of 9 Page ID #:505



                      1              Plaintiff Antonio Navarrete (“Plaintiff”) and Defendant Sprint/United
                      2        Management Company (“Defendant”) (collectively, the “Parties”) in the above-
                      3        captioned matter hereby submit this stipulated protective order and agree to the
                      4        following:
                      5        1.    PURPOSE AND LIMITS OF THIS ORDER

                      6              Discovery in this action involves confidential, proprietary, or private
                      7        information requiring special protection from public disclosure and from use for any
                      8        purpose other than this litigation. Thus, the Court enters this Protective Order. This
                      9        Order does not confer blanket protections on all disclosures or responses to discovery,
                   10          and the protection it gives from public disclosure and use extends only to the specific
                   11          material entitled to confidential treatment under the applicable legal principles. This
                   12          Order does not automatically authorize the filing under seal of material designated
                   13          under this Order. Instead, the parties must comply with L.R. 79-5.1 if they seek to
                   14          file anything under seal. This Order does not govern the use at trial of material
                   15          designated under this Order.
                   16          2.    DESIGNATING PROTECTED MATERIAL
                   17                2.1    Over-Designation Prohibited. Any party or non-party who designates
                   18          information or items for protection under this Order as “CONFIDENTIAL” (a
                   19          “designator”) must only designate specific material that qualifies under the appropriate
                   20          standards. To the extent practicable, only those parts of documents, items, or oral or
                   21          written communications that require protection shall be designated.       Designations
                   22          with a higher confidentiality level when a lower level would suffice are prohibited.
                   23          Mass, indiscriminate, or routinized designations are prohibited.            Unjustified
                   24          designations expose the designator to sanctions, including the Court’s striking all
                   25          confidentiality designations made by that designator. Designation under this Order is
                   26          allowed only if the designation is necessary to protect material that, if disclosed to
                   27          persons not authorized to view it, would cause competitive or other recognized harm.
                   28          Material may not be designated if it has been made public, or if designation is
LITTLER MENDELSON, P.C.
     2049 Century Park East
            5th Floor
  Los Angeles, CA 90067.3107
          310.553.0308
                                                                     1
                      Case 8:19-cv-00794-JLS-ADS Document 39 Filed 07/31/20 Page 3 of 9 Page ID #:506



                      1        otherwise unnecessary to protect a secrecy interest.         If a designator learns that
                      2        information or items that it designated for protection do not qualify for protection at all
                      3        or do not qualify for the level of protection initially asserted, that designator must
                      4        promptly notify all parties that it is withdrawing the mistaken designation.
                      5              2.2    Manner and Timing of Designations. Designation under this Order
                      6        requires the designator to affix the applicable legend (“CONFIDENTIAL”) to each
                      7        page that contains protected material. For testimony given in deposition or other
                      8        proceeding, the designator shall specify all protected testimony and the level of
                      9        protection being asserted. It may make that designation during the deposition or
                   10          proceeding, or may invoke, on the record or by written notice to all parties on or
                   11          before the next business day, a right to have up to 21 days from the deposition or
                   12          proceeding to make its designation.
                   13                              2.2.1 A party or non-party that makes original documents or
                   14                materials available for inspection need not designate them for protection until
                   15                after the inspecting party has identified which material it would like copied and
                   16                produced. During the inspection and before the designation, all material shall
                   17                be treated as HIGHLY CONFIDENTIAL – ATTORNEY EYES ONLY. After
                   18                the inspecting party has identified the documents it wants copied and produced,
                   19                the producing party must designate the documents, or portions thereof, that
                   20                qualify for protection under this Order.
                   21                              2.2.2 Parties shall give advance notice if they expect a deposition
                   22                or other proceeding to include designated material so that the other parties can
                   23                ensure that only authorized individuals are present at those proceedings when
                   24                such material is disclosed or used. The use of a document as an exhibit at a
                   25                deposition shall not in any way affect its designation. Transcripts containing
                   26                designated material shall have a legend on the title page noting the presence of
                   27                designated material, and the title page shall be followed by a list of all pages
                   28                (including line numbers as appropriate) that have been designated, and the level
LITTLER MENDELSON, P.C.
     2049 Century Park East
            5th Floor                                                                       CASE NO. 8:19-CV-00794-JLS-ADS
  Los Angeles, CA 90067.3107
          310.553.0308
                               JOINT PROTECTIVE ORDER                      2                4815-7982-5605.1 099449.1009
                      Case 8:19-cv-00794-JLS-ADS Document 39 Filed 07/31/20 Page 4 of 9 Page ID #:507



                      1              of protection being asserted. The designator shall inform the court reporter of
                      2              these requirements. Any transcript that is prepared before the expiration of the
                      3              21-day period for designation shall be treated during that period as if it had
                      4              been designated HIGHLY CONFIDENTIAL – ATTORNEY EYES ONLY
                      5              unless otherwise agreed.       After the expiration of the 21-day period, the
                      6              transcript shall be treated only as actually designated.
                      7              2.3    Inadvertent Failures to Designate. An inadvertent failure to designate
                      8        does not, standing alone, waive protection under this Order. Upon timely assertion or
                      9        correction of a designation, all recipients must make reasonable efforts to ensure that
                   10          the material is treated according to this Order.
                   11          3.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
                   12                All challenges to confidentiality designations shall proceed under L.R. 37-1
                   13          through L.R. 37-4.
                   14          4.    ACCESS TO DESIGNATED MATERIAL
                   15                4.1    Basic Principles. A receiving party may use designated material only
                   16          for this litigation. Designated material may be disclosed only to the categories of
                   17          persons and under the conditions described in this Order.
                   18                4.2    Disclosure of CONFIDENTIAL Material Without Further Approval.
                   19          Unless otherwise ordered by the Court or permitted in writing by the designator, a
                   20          receiving party may disclose any material designated CONFIDENTIAL only to:
                   21                       4.2.1 The receiving party’s outside counsel of record in this action and
                   22                employees of outside counsel of record to whom disclosure is reasonably
                   23                necessary;
                   24                       4.2.2 The officers, directors, and employees of the receiving party to
                   25                whom disclosure is reasonably necessary, and who have signed the Agreement
                   26                to Be Bound (Exhibit A);
                   27                       4.2.3 Experts retained by the receiving party’s outside counsel of record
                   28                to whom disclosure is reasonably necessary, and who have signed the
LITTLER MENDELSON, P.C.
     2049 Century Park East
            5th Floor                                                                      CASE NO. 8:19-CV-00794-JLS-ADS
  Los Angeles, CA 90067.3107
          310.553.0308
                               JOINT PROTECTIVE ORDER                      3               4815-7982-5605.1 099449.1009
                      Case 8:19-cv-00794-JLS-ADS Document 39 Filed 07/31/20 Page 5 of 9 Page ID #:508



                      1              Agreement to Be Bound (Exhibit A);
                      2                     4.2.4 The Court and its personnel;
                      3                     4.2.5 Outside court reporters and their staff, professional jury or trial
                      4              consultants, and professional vendors to whom disclosure is reasonably
                      5              necessary, and who have signed the Agreement to Be Bound (Exhibit A);
                      6                     4.2.6 During their depositions, witnesses in the action to whom
                      7              disclosure is reasonably necessary and who have signed the Agreement to Be
                      8              Bound (Exhibit A); and
                      9                     4.2.7 The author or recipient of a document containing the material, or a
                   10                custodian or other person who otherwise possessed or knew the information.
                   11          5.    PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
                   12          IN OTHER LITIGATION
                   13                5.1    Subpoenas and Court Orders. This Order in no way excuses non-
                   14          compliance with a lawful subpoena or court order.            The purpose of the duties
                   15          described in this section is to alert the interested parties to the existence of this Order
                   16          and to give the designator an opportunity to protect its confidentiality interests in the
                   17          court where the subpoena or order issued.
                   18               5.2     Notification Requirement. If a party is served with a subpoena or a
                   19          court order issued in other litigation that compels disclosure of any information or
                   20          items designated in this action as CONFIDENTIAL, that party must:
                   21                      5.2.1 Promptly notify the designator in writing. Such notification shall
                   22                include a copy of the subpoena or court order;
                   23                       5.2.2 Promptly notify in writing the party who caused the subpoena or
                   24                order to issue in the other litigation that some or all of the material covered by
                   25                the subpoena or order is subject to this Order. Such notification shall include a
                   26                copy of this Order; and
                   27                       5.2.3 Cooperate with all reasonable procedures sought by the designator
                   28                whose material may be affected.
LITTLER MENDELSON, P.C.
     2049 Century Park East
            5th Floor                                                                       CASE NO. 8:19-CV-00794-JLS-ADS
  Los Angeles, CA 90067.3107
          310.553.0308
                               JOINT PROTECTIVE ORDER                      4                4815-7982-5605.1 099449.1009
                      Case 8:19-cv-00794-JLS-ADS Document 39 Filed 07/31/20 Page 6 of 9 Page ID #:509



                      1              5.3    Wait For Resolution of Protective Order. If the designator timely
                      2        seeks a protective order, the party served with the subpoena or court order shall not
                      3        produce any information designated in this action as CONFIDENTIAL before a
                      4        determination by the court where the subpoena or order issued, unless the party has
                      5        obtained the designator’s permission. The designator shall bear the burden and
                      6        expense of seeking protection of its confidential material in that court.
                      7        6.    UNAUTHORIZED DISCLOSURE OF DESIGNATED MATERIAL
                      8              If a receiving party learns that, by inadvertence or otherwise, it has disclosed
                      9        designated material to any person or in any circumstance not authorized under this
                   10          Order, it must immediately (1) notify in writing the designator of the unauthorized
                   11          disclosures, (2) use its best efforts to retrieve all unauthorized copies of the designated
                   12          material, (3) inform the person or persons to whom unauthorized disclosures were
                   13          made of all the terms of this Order, and (4) use reasonable efforts to have such person
                   14          or persons execute the Agreement to Be Bound (Exhibit A).
                   15          7.    INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
                   16                PROTECTED MATERIAL
                   17                When a producing party gives notice that certain inadvertently produced
                   18          material is subject to a claim of privilege or other protection, the obligations of the
                   19          receiving parties are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B).
                   20          This provision is not intended to modify whatever procedure may be established in an
                   21          e-discovery order that provides for production without prior privilege review pursuant
                   22          to Federal Rule of Evidence 502(d) and 26(e).
                   23          8.   FILING UNDER SEAL
                   24                Without written permission from the designator or a Court order, a party may
                   25          not file in the public record in this action any designated material. A party seeking to
                   26          file under seal any designated material must comply with L.R. 79-5.1. Filings may be
                   27          made under seal only pursuant to a court order authorizing the sealing of the specific
                   28          material at issue. The fact that a document has been designated under this Order is
LITTLER MENDELSON, P.C.
     2049 Century Park East
            5th Floor                                                                       CASE NO. 8:19-CV-00794-JLS-ADS
  Los Angeles, CA 90067.3107
          310.553.0308
                               JOINT PROTECTIVE ORDER                      5                4815-7982-5605.1 099449.1009
                      Case 8:19-cv-00794-JLS-ADS Document 39 Filed 07/31/20 Page 7 of 9 Page ID #:510



                      1        insufficient to justify filing under seal. Instead, parties must explain the basis for
                      2        confidentiality of each document sought to be filed under seal. Because a party other
                      3        than the designator will often be seeking to file designated material, cooperation
                      4        between the parties in preparing, and in reducing the number and extent of, requests for
                      5        under seal filing is essential. If a receiving party’s request to file designated material
                      6        under seal pursuant to L.R. 79-5.1 is denied by the Court, then the receiving party may
                      7        file the material in the public record unless (1) the designator seeks reconsideration
                      8        within four days of the denial, or (2) as otherwise instructed by the Court.
                      9        9.    FINAL DISPOSITION
                   10                Within 60 days after the final disposition of this action, each party shall return
                   11          all designated material to the designator or destroy such material, including all copies,
                   12          abstracts, compilations, summaries, and any other format reproducing or capturing
                   13          any designated material. The receiving party must submit a written certification to the
                   14          designator by the 60-day deadline that (1) identifies (by category, where appropriate)
                   15          all the designated material that was returned or destroyed, and (2) affirms that the
                   16          receiving party has not retained any copies, abstracts, compilations, summaries, or any
                   17          other format reproducing or capturing any of the designated material. This provision
                   18          shall not prevent counsel from retaining an archival copy of all pleadings, motion
                   19          papers, trial, deposition, and hearing transcripts, legal memoranda, correspondence,
                   20          deposition and trial exhibits, expert reports, attorney work product, and consultant and
                   21          expert work product, even if such materials contain designate material. Any such
                   22          archival copies remain subject to this Order.
                   23                SO STIPULATED AND AGREED.
                   24
                   25
                   26
                   27
                   28
LITTLER MENDELSON, P.C.
     2049 Century Park East
            5th Floor                                                                       CASE NO. 8:19-CV-00794-JLS-ADS
  Los Angeles, CA 90067.3107
          310.553.0308
                               JOINT PROTECTIVE ORDER                     6                 4815-7982-5605.1 099449.1009
                      Case 8:19-cv-00794-JLS-ADS Document 39 Filed 07/31/20 Page 8 of 9 Page ID #:511



                      1                                               Respectfully submitted,
                      2
                               Dated:   June 30, 2020______             LITTLER MENDELSON, P.C.
                      3
                      4                                                 By: /s/ Emily T. Patajo
                                                                           EMILY T. PATAJO
                      5                                                    JYOTI MITTAL
                                                                           Attorneys for Defendant
                      6                                                    SPRINT/UNITED MANAGEMENT
                                                                           COMPANY
                      7
                      8        Dated:   July 30, 2020                   JAMES HAWKINS APLC
                      9                                                 By: /s/ Gregory Mauro
                   10                                                      JAMES R. HAWKINS
                                                                           GREGORY MAURO
                   11                                                      MICHAEL CALVO
                                                                           Attorneys for Plaintiff
                   12                                                      ANTONIO NAVARRETE

                   13                                    SIGNATURE CERTIFICATION
                                     Pursuant to Section 2(f)(4) of the Electronic Case Filing Administrative Policies
                   14
                               and Procedures Manual, I hereby certify that the content of this document is
                   15
                               acceptable to counsel for Plaintiff ANTONIO NAVARRETE, and I have obtained
                   16
                               authorization to affix his electronic signature to this document.
                   17
                   18
                               Dated:   July 30, 2020______             LITTLER MENDELSON, P.C.
                   19
                   20                                                   By: /s/ Emily T. Patajo
                                                                           EMILY T. PATAJO
                   21                                                      JYOTI MITTAL
                                                                           Attorneys for Defendant
                   22                                                      SPRINT/UNITED MANAGEMENT
                                                                           COMPANY
                   23
                   24          IT IS SO ORDERED.
                   25
                   26          Dated: July 31, 2020                           /s/ Autumn D. Spaeth
                   27                                                      HON. AUTUMN D. SPAETH

                   28
LITTLER MENDELSON, P.C.
     2049 Century Park East
            5th Floor                                                                      CASE NO. 8:19-CV-00794-JLS-ADS
  Los Angeles, CA 90067.3107
          310.553.0308
                               JOINT PROTECTIVE ORDER                     7                4815-7982-5605.1 099449.1009
                      Case 8:19-cv-00794-JLS-ADS Document 39 Filed 07/31/20 Page 9 of 9 Page ID #:512



                      1                                                EXHIBIT A
                      2                                    AGREEMENT TO BE BOUND
                      3                I,                                 [print or type full name], of
                      4                                                [print or type full address], declare under
                      5        penalty of perjury that I have read in its entirety and understand the Protective Order
                      6        that was issued by the United States District Court for the Central District of
                      7        California on              [date] in the case of Antonio Navarrete v. Sprint/United
                      8        Management Company, Case No. 8:19-CV-00794-AG-ADS. I agree to comply with
                      9        and to be bound by all the terms of this Protective Order, and I understand and
                   10          acknowledge that failure to so comply could expose me to sanctions and punishment
                   11          for contempt. I solemnly promise that I will not disclose in any manner any
                   12          information or item that is subject to this Protective Order to any person or entity
                   13          except in strict compliance with this Order.
                   14                  I further agree to submit to the jurisdiction of the United States District Court
                   15          for the Central District of California for the purpose of enforcing this Order, even if
                   16          such enforcement proceedings occur after termination of this action.
                   17                  I hereby appoint                                    [print or type full name] of
                   18                                                                [print or type full address and
                   19          telephone number] as my California agent for service of process in connection with
                   20          this action or any proceedings related to enforcement of this Order.
                   21          Date:
                   22          City and State where sworn and signed:
                   23
                   24          Printed name:
                                                    [printed name]
                   25
                   26          Signature:
                                                    [signature]
                   27
                   28
LITTLER MENDELSON, P.C.
     2049 Century Park East
            5th Floor                                                                      CASE NO. 8:19-CV-00794-JLS-ADS
  Los Angeles, CA 90067.3107
          310.553.0308
                               JOINT PROTECTIVE ORDER                      8               4815-7982-5605.1 099449.1009
